t c memo united_states tax_court shane michael optical co a california corporation petitioner v commissioner of internal revenue respondent elliott shane and ann shane petitioners v commissioner of internal revenue respondent docket nos filed date gino p cecchi for petitioners wendy abkin for respondent memorandum findings_of_fact and opinion laro judge these cases have been consolidated for trial briefing and opinion shane michael optical co shane michael and elliott and ann shane collectively the shanes - separately petitioned the court to redetermine respondent's determinations as to their and taxable years respondent determined that shane michael was liable for accuracy- related penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure respectively and that it was liable for a dollar_figure addition to its tax under sec_6651 respondent determined that the shanes were liable for accuracy-related_penalties under sec_6662 of dollar_figure dollar_figure and dollar_figure respectively and that they were liable for a dollar_figure addition to their tax under sec_6651 a respondent concedes that none of petitioners are liable for the additions to tax thus we are left to decide whether shane michael and the shanes are liable for the accuracy-related_penalties we hold they are not unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference when the court filed the respective petitions shane michael's legal address was in san francisco california and the shanes resided in san mateo california the shanes are husband and wife and they own all the stock of shane michael a c_corporation at the time of trial mr shane wa sec_81 years old shane michael retails and wholesales optical merchandise and its business requires that its salespersons travel frequently and worldwide shane michael generally requires that its salespersons pay their travel entertainment and other business_expenses out of pocket and seek reimbursement from it for those expenses shane michael and the shanes use the same accounting firm to perform their accounting and tax work and they have used this firm in each of the past years as relevant herein the accounting firm reviews shane michael's records and prepares its financial statements and income_tax returns a bank lender requires that the firm review shane michael's records every year the firm also prepares the shanes' personal income_tax returns each year mr shane places his tax records in a desk drawer and when tax time comes around gives those documents to the accounting firm to prepare his personal tax returns mr shane relies on the firm to prepare his personal and corporate_income_tax returns correctly shane michael's tax returns for the subject years claim deductions totaling dollar_figure dollar_figure and dollar_figure respectively of those amounts respondent determined that shane michael could not deduct the following amounts claimed for travel automobile and insurance expenses because it lacked substantiation - - year travel automobile insurance total dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number shane michael agrees with this determination with the exception of a dollar_figure deduction for taxes claimed in respondent disallowed no other amount that shane michael reported as a deduction for the subject years respondent also determined that the adjustment to shane michael's taxable_income meant that the shanes received constructive dividends of dollar_figure in dollar_figure in and dollar_figure in the shanes agree with this determination and they agree with another determination that for each year in issue they did not include in their gross_income dollar_figure of interest_income received from shane michael mr shane had lent money to shane michael before the subject years and he received during the subject years interest on those loans mr shane did not receive for the subject years a tax form reporting that he had received that interest mr shane uses his automobile for business he also traveled on business worldwide and frequently up until the spring of when he was diagnosed with cancer and began receiving medical treatment at that time mr shane also stopped keeping an expense log which in previous years he gave to shane michael's bookkeeper for reimbursement of his business_expenses and to his accountant to prepare the shanes' personal income_tax returns shane michael continued to pay mr shane an expense - - allowance after he stopped traveling including the amount thereof in the checks that it would give him every month for his services and for his reimbursed expenses the accounting firm never advised shane medical or the shanes on the difference or distinction between a personal and a business_expense opinion respondent determined that the underpayments stemming from the income adjustments mentioned above were due to negligence and accordingly that all of petitioners were liable for accuracy-related_penalties under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence petitioners must prove this determination wrong see rule a 290_us_111 see also 925_f2d_348 9th cir affg 92_tc_1 58_tc_757 petitioners must prove that they made a reasonable attempt to comply with the provisions of the internal_revenue_code and that they were not careless reckless or in intentional disregard of rules or regulations see sec_6662 we believe that both shane medical and the shanes have disproved respondent's determination of negligence a taxpayer is not negligent when the taxpayer relies reasonably on a tax adviser for tax_advice reasonable reliance occurs when -- - the adviser has sufficient expertise to justify reliance the taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment see eg ellwest stereo theatres inc v commissioner tcmemo_1995_610 such is the case here mr shane is an elderly man and both he and shane michael relied reasonably on their longtime accounting firm to prepare their tax returns correctly although respondent ultimately disallowed a small portion of shane michael's deductions as unsubstantiated we do not believe that shane michael was negligent in claiming those deductions nor do we believe that the shanes were negligent when they failed to report the dividends that resulted from respondent's disallowance of those deductions or the interest that mr shane received from shane michael we have considered all arguments by respondent for contrary conclusions and to the extent not discussed above find them to be without merit decisions will be entered for petitioners
